UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6571



ALFRED LAVELL MILLER,

                                             Plaintiff - Appellant,

          versus


STATE OF VIRGINIA; VIRGINIA DEPARTMENT OF
CORRECTIONS; SERGEANT BROWN, Sussex II State
Prison,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-509-AM)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred Lavell Miller, Appellant Pro Se. Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred    Lavell   Miller      appeals     the    district    court’s    order

denying   relief   on   his    42   U.S.C.A.     §    1983    (West   Supp.   2002)

complaint.     We have reviewed the record and the district court’s

opinion and find no reversible error.                  In the briefing order,

Miller was warned that this court would not consider issues not

specifically raised in his informal brief.                   See Local R. 34(b).

Nonetheless,    Miller’s      informal       brief    does   not   challenge    the

district court’s denial of relief on the merits, but instead only

addresses     Appellees’      contention      that     he    failed   to    exhaust

administrative remedies.        Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                           DISMISSED




                                         2